Argued September 29, 1933.
This quo warranto proceeding was brought to test the title to the office of school tax collector of Georges Township, Fayette County. Respondent claimed the office by virtue of his election in 1929 as tax collector of the township for a four-year term expiring the first Monday of January, 1934; relator claimed the office under an appointment made on June 14, 1933, by the court of quarter sessions as township tax collector for the balance of respondent's term, on the ground that a vacancy in the office existed by reason of a failure of respondent to qualify for 1933. It is at once apparent that, by the expiration of the term of office which respondent claimed and to fill out which relator was appointed, the controversy is at an end; the question sought to be presented has, by the mere lapse of time, become moot. The appeal must therefore be dismissed. See Com. v. Floyd, 274 Pa. 172 *Page 567 
; Seward v. Shields, 18 Pa. Super. 384; Com. v. Cairns, 46 Pa. Super. 96.
The appeal is dismissed without costs to either party.